Citation Nr: 1735657	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected degenerative changes of the lumbar spine, prior to November 8, 2013.

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected degenerative changes of the lumbar spine, from November 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, from October 1982 to July 1992, and from June 1994 to June 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating assigned for the Veteran's service-connected degenerative changes of the lumbar spine from noncompensable to 10 percent disabling, effective March 23, 2009.  

In October 2013, the Board remanded the issue for additional development.  On remand, in a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating assigned for the Veteran's degenerative changes of the lumbar spine from 10 percent to 20 percent disabling, effective November 8, 2013 (the date of his VA examination).  Because a higher rating is available for the Veteran's lumbar spine disability for the duration of the period on appeal, and because a claimant is presumed to be seeking the maximum available rating for service-connected disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The case was returned to the Board in December 2014 and remanded for additional development.  

The Board acknowledges that in July 2017 the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with a September 2016 rating decision that denied service connection for sleep apnea.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the claim must be remanded for additional development.  The Board finds that there has not been substantial compliance with the mandates of the December 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In the December 2014 remand, the Board noted that a November 2013 VA examiner found that the Veteran had incapacitating episodes due to intervertebral disc syndrome for at least four weeks but less than six weeks out of the 12 month period prior to the examination.  The Board noted that it was unclear how the examiner reached this conclusion, as VA outpatient treatment records and private treatment records did not appear to include bed rest prescribed by a physician.  An addendum opinion was requested to clarify the basis of the finding at the November 2013 VA examination and state whether the Veteran's service-connected lumbar spine disability had caused intervertebral disc syndrome at any point since March 2008 (one year prior to the date that he filed his claim for an increased rating in March 2009).     

In a November 2016 addendum opinion, the April 2016 VA examiner stated that as noted in that report, the Veteran was not prescribed bedrest for his lumbar spine conditions.  However, the VA examiner did not address whether the Veteran's lumbar spine disability had caused intervertebral disc syndrome at any point since March 2008.  Additionally, in the April 2016 VA examination, the examiner stated that the Veteran denied having been prescribed bedrest in the 12 months prior to the current examination.  He did not address whether the Veteran had been prescribed bedrest for his lumbar spine disability during any other 12 month period of the appeal.  The Board had also asked the examiner to indicate whether the additional limitation of motion noted in the November 2013 VA examination, described as "following repetitive testing," resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.  However, the April 2016 VA examiner did not address this question.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2016 VA examination report and November 2016 addendum opinion are incomplete, the Board finds that they are inadequate, and the claim must be remanded for a new exam and opinion.  

Additionally, the examinations of record do not comport with the interpretation of 38 C.F.R. § 4.59 in Correia v. McDonald, 28 Vet. App. 158 (2016).  The April 2016 examination includes active range of motion measurements of the Veteran's lumbar spine.  However, the report does not include passive range-of-motion measurements.  The report indicates there was evidence of pain with weight bearing, but did not address pain on nonweight-bearing.  The examiner did not indicate an inability to perform such testing or that such testing was not necessary.  The final sentence of 38 C.F.R. § 4.59 creates a requirement that certain testing be conducted whenever possible in cases of joint disabilities.  That sentence provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  To be adequate, a VA examination of the joints must, whenever possible, include the results of the testing described in the final sentence of 38 C.F.R. § 4.59.  Correia, 28 Vet. App. at 165.  Here, the April 2016 VA examination report does not provide measurements for testing of pain on passive motion or in nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

Finally, the most recent treatment records in the file are from October 2016.  As there may be relevant outstanding records, the RO should contact the Veteran and provide him with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from October 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected lumbar spine disability, including any associated neurological impairment.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must record the results of testing for pain on both active and passive range of motion and in weight-bearing and nonweight-bearing for the Veteran's lumbar spine disability.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Further, the VA examiner should comment as to whether measurements for pain on active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period (December 2009, November 2013, and April 2016 VA examination reports).  If the examiner is unable to provide a retrospective opinion as to these specific findings, he or she should clearly explain so in the report.

The examiner should also provide the following opinions:

i) The examiner should indicate whether the additional limitation of motion noted in the November 2013 VA examination, described as "following repetitive testing," resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.

ii) The examiner should state whether the Veteran's service-connected lumbar spine disability has caused intervertebral disc syndrome at any point since March 2008 (i.e., one year prior to the date that he filed his claim for an increased rating in March 2009), and if so, the examiner should document the number of weeks, if any, during each 12-month period since March 2008, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide the basis for any such findings.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



